Citation Nr: 0827834	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-07 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
re-open a claim for entitlement to service connection for 
Post-Traumatic Stress Disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Whether new and material evidence has been presented to 
re-open a claim for entitlement to service-connection for 
cancer, variously claimed as skin cancer, prostate cancer, 
kidney cancer, and soft tissue sarcoma of the left thigh, to 
include as secondary to exposure to Agent Orange.

4.  Entitlement to service connection for cancer, variously 
claimed as skin cancer, prostate cancer, kidney cancer, and 
soft tissue sarcoma of the left thigh, to include as 
secondary to exposure to Agent Orange.

5.  Entitlement to service connection for a back, neck and 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Helen L. Cornell, Esquire


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claims for entitlement 
to service connection for PTSD and a back, neck and shoulder 
injury and found no new and material evidence had been 
presented to reopen a claim for service connection for cancer 
variously claimed as skin cancer, prostate cancer, kidney 
cancer, and soft tissue sarcoma of the left thigh, to include 
as secondary to exposure to Agent Orange, last denied by the 
RO in February 1993.

With respect to the claim for entitlement to service 
connection for a soft tissue sarcoma of the left thigh, to 
include as secondary to exposure to Agent Orange, the Board 
notes that the RO last reopened and denied the veteran's 
claim in a February 1993 rating action.  In the letter 
informing him of this action, the RO stated that there was no 
evidence of record to indicate a definite diagnosis of soft 
tissue sarcoma.  The veteran did not file a timely appeal to 
this determination.  

An August 2002 Board decision last denied the veteran's claim 
for entitlement to service connection for PTSD.  The veteran 
filed a Motion for Reconsideration which was denied 
ultimately in February 2003; however, the veteran did not 
file an appeal to the U.S. Court of Appeals for Veterans 
Claims.  Therefore, the August 2002 decision is final.

The reopened claims for entitlement to service connection for 
PTSD and cancer, variously diagnosed are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An August 2002 Board decision denying the claim for 
entitlement to service connection for PTSD is final.

2.  The additional evidence received since the August 2002 
Board decision includes personal assault allegations and 
material that is not cumulative or redundant of evidence 
previously of record; and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.

3.  A February 1993 RO decision reopening and denying the 
veteran's claim for entitlement to service connection for 
cancer is final. 

4.  Since the February 1993 final RO decision reopening the 
veteran's claim for entitlement to service connection for 
cancer, variously claimed as skin cancer, prostate cancer, 
kidney cancer, and soft tissue sarcoma of the left thigh, to 
include as secondary to exposure to Agent Orange, the 
additional evidence, not previously considered, is not 
cumulative and, when viewed in the context of the entire 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.

5.   There is no competent medical evidence of record to show 
that a back, neck or shoulder injury was sustained in, 
aggravated by or otherwise related to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2007).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for cancer, variously claimed 
as skin cancer, prostate cancer, kidney cancer, and soft 
tissue sarcoma of the left thigh, to include as secondary to 
exposure to Agent Orange.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1100 (2007).
 
3.  The criteria for a grant of service connection for a 
back, neck and shoulder injury have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and  (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in June 2003 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2003 and August 2003 that 
fully addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2007).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) (2002) and 38 C.F.R. 
§ 3.159(c)(4) (2007).  

In this case, the veteran has provided no competent medical 
evidence of a current disability to suggest there may be a 
disability related to military service.  A VA examination 
would serve no useful purpose in making a decision on this 
claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records are of 
record.  The RO has obtained Nashville, VA Medical Center 
(VAMC) treatment records.  The veteran submitted private 
treatment records, a patient registration form, office 
services billing from the Surgical Clinic and Dr. G..  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

1.  New & Material Evidence 

In general, unappealed rating and Board decisions are final.  
See 38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.1103 (2007).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  See also Hickson v. West, 12 Vet. App. 247 
(1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

It has been held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans, 9 Vet. App. 
at 285. 

For claims such as this one filed after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Evidence is presumed credible for the purposes 
of reopening unless it is inherently false or untrue.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The evidence relied upon in 
reopening the claim must be both new and material.  Smith v. 
West, 12 Vet. App. 312 (1999).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  

A.  PTSD

The issue of entitlement to service connection for PTSD was 
reopened and denied by the Board in April 2002 because there 
was no competent evidence of record that the veteran served 
in combat and his claimed stressors were not confirmed.  The 
veteran's motion for reconsideration was denied in September 
2002.

The evidence on file at the time of the August 2002 Board 
decision consisted of the veteran's service treatment records 
("STRs"), service personnel records, statements from the 
veteran; VA and private medical evidence including a VA 
examination dated August 1998, which documented a diagnosis 
of PTSD; documents from the National Archives including 1/22 
Unit History files 1969; 4th Infantry Division Operational 
Report-Lessons Learned (ORLL) February-May 1969; 4th Infantry 
Division 2nd Brigade ORLL, May-July 1969; 4th Infantry 
Division 2nd Brigade After Action Reports Operation Putnam 
Tiger February 1-June 16, 1969; 1/22nd ORLL  July 1968-
January 1969; ORLL for the Quarterly Period ending April 30, 
1968; Recommendation for Award of the Meritorious Unit 
Commendation for the 4th Supply and Transport Battalion for 
actions during the period June 1967 to September 1968; a 
letter from the Director, Center for Unit Records Research 
with a Casualty Report of March 31, 1969 and extracts from 
the Operational Reports-Lessons Learned (OR-LL) of the 4th 
Infantry Division of the higher headquarters of the 4th 
Supply and Transportation Battalion for the period August 
1968 to January 1969 and copies of Daily Staff Journals of 
the 4th S&T and the 4th Infantry Division for October 22-26, 
1968.

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156 (2007).  The Board observes that 
there must be new and material evidence as to any aspect of 
the veteran's claim that was lacking at the time of the last 
final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would 
need to be evidence that the veteran currently has PTSD due 
to stressors that can be confirmed occurred in service.

The evidence received since August 2002 includes the 
veteran's statements alleging personal assault in-service.  
The statements include a detailed account of an assault on a 
fellow solider including names of witnesses to the assault.  
The veteran alleged that on November 11, 1968, he suffered a 
beating by two soldiers (D.K. and W.B.) because he learned of 
their plot to kill another Hispanic soldier.  He stated he 
was hospitalized for three days at the military hospital at 
Camp Enrai in Pleiku, Vietnam as a result of this beating.  
He provided the names of two witnesses to this assault.  The 
veteran also submitted correspondence from private 
physicians, dated in 2003 and 2005 indicating that the 
veteran continued to suffer from symptoms of PTSD.

In view of the newly submitted stressor allegations in 
conjunction with the new medical evidence indicating that the 
veteran still suffers from PTSD, the above evidence received 
since August 2002 is new and material for the purpose of 
reopening the claim of entitlement to service connection for 
PTSD.  This evidence was not previously of record, it bears 
directly and substantially upon the specific matter under 
consideration by raising the possibility that third-party 
witnesses could verify the veteran's stressors, thereby 
raising a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156 (2007).

Therefore, the Board finds that the claim of entitlement to 
service connection for PTSD is reopened.

B.  Cancer, Variously Diagnosed
 
The veteran's claim of entitlement to service connection for 
cancer, variously claimed as skin cancer, prostate cancer, 
kidney cancer, and soft tissue sarcoma of the left thigh, to 
include as secondary to exposure to Agent Orange was last 
reopened and denied in a rating decision dated in February 
1993.  The veteran was notified the same month of that rating 
decision, but he did not appeal the denial.  Therefore, the 
February 1993 rating decision represents the last final 
decision for the service connection claim.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The law provides that service connection is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). 

The record prior to the February 1993 rating decision 
included the veteran's service medical records; an April 1991 
VA examination; treatment records from the Nashville VAMC 
dated in May 1991 and May 1992; a May 1992 VA examination 
("VA exam"); June 1992 VA radiology reports; a February 
1992 letter from VA physician Dr. D.D. and private treatment 
records from Baptist Hospital dated in May 1990.  The 
evidence provided subsequent to the 1993 Rating Decision 
includes lab reports from the Surgical Center (Dr. G.) dated 
both in May 2005 (seeming to deal with facial growths) and in 
April 2002 (a patient history form requesting the physician 
examine the veteran's left thigh for a tumor.  The record 
also contains a letter from Dr. W.L. attesting to the 
veteran's history of prostate cancer in 2002 and kidney 
cancer in 2004; however, the veteran had recovered from both.

The Board has considered each item of evidence that has been 
added to the record since the February 1993 rating decision 
to determine if it meets the test of being new and material.  
The lab reports, patient history and Dr. W.L.'s statement 
each tend to serve to prove an unestablished fact necessary 
to substantiate the claim.  The evidence raises a reasonable 
possibility of substantiating the veteran's claim in that it 
lends some credence to the fact that the veteran may have 
been diagnosed with some form of cancer.  In particular, the 
May 2005 "code sheet" from the Surgical Center appears to 
indicate that a malignant legion was removed from the 
veteran's face. 
   
This evidence was not previously of record, it bears directly 
and substantially upon the specific matter under 
consideration by raising the possibility that medical 
evidence not obtained by the RO could verify the veteran's 
claim, thereby raising a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156 (2007).

Therefore, the Board finds that the claim of entitlement to 
service connection for cancer, variously claimed as skin 
cancer, prostate cancer, kidney cancer, and soft tissue 
sarcoma of the left thigh, to include as secondary to 
exposure to Agent Orange, is reopened.

2.  Service Connection  

The veteran seeks service connection for a back, neck and 
shoulder injury.  The preponderance of the evidence is 
against the claim and the appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999).

The law limits entitlement for service-related diseases and 
injuries to cases where service has resulted in a disability 
- the first prong of a successful claim of service 
connection.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The veteran has no current diagnosis of a 
disability relating to a back, neck or shoulder injury 
related to his military service, nor has he submitted 
competent evidence of such a disorder, linked by competent 
evidence to his military service.  See 38 C.F.R. § 3.385 
(2007).  

In his claim, the veteran claims back, head and shoulder 
injuries from 1980 that were treated at Metro General 
Hospital in Nashville, Tennessee.  He also claims a back 
injury in December 1982 treated at 118 Tac. Hospital in 
Nashville, Tennessee sustained while the veteran served on 
active duty in the Air Force Reserves.  In a sworn affidavit 
signed by the veteran dated in December 2003, the veteran 
stated that while returning from active duty in November 
1982, he was struck by an automobile while riding a bicycle.  
He stated he was hospitalized for two days as a result due to 
head and back injuries.

The medical evidence of record does not correlate with the 
veteran's contentions.  A July 1977 Metro General Hospital 
Emergency Room report shows the veteran was brought in by 
police, intoxicated and passed out.  The veteran had a small 
laceration on his left eyebrow that he reported receiving 
following a fall where during he struck his head on railroad 
tracks.  A June 1977 Metro General Hospital Emergency Room 
report indicates the veteran was treated for a cut to his 
nose after falling off of his bike.

The veteran's service treatment records show a reported 
history of a bicycle accident in August 1978 wherein the 
veteran reported sustaining a head injury.  Subsequent 
medical records show the veteran recovered from the injuries 
without any known residual effects.

A November 1982 History and Physical Examination from 
Parthenon Pavilion stated the veteran was admitted for 
adjustment disorder with anxiety.  At that time, the veteran 
reported no specific complaints of physical problems or 
ongoing medical illnesses.  His physical examination at that 
time showed normal gait, cranial nerves II-XII were grossly 
intact; there were no abnormalities in motor or sensory exam.  
Muscle strength was symmetrical as were deep tendon reflexes 
throughout.  Toes were null; there were no pathologic 
reflexes or focal neurological manifestations. Cerebellar 
functions were performed adequately and the veteran was noted 
as alert throughout the examination. 

In his argument to the Board, the veteran highlights a 
December 1982 Physical Profile which shows the veteran was to 
report to 118 Tac Hospital when released by his private 
physician, prior to reporting for active duty.  This evidence 
was proffered by the veteran as proof that the veteran did, 
in fact, incur injuries requiring hospitalization for his 
back and head due to a bicycle accident as he described.  

When viewed in context of the entire record, the competent 
medical evidence before the Board suggests the report more 
likely is associated with the veteran's hospitalization from 
November 1, 1982 to November 18, 1983 at the Parthenon 
Pavilion for psychiatric treatment.  The veteran was notified 
in January 1983 that he would not be retained for further 
National Guard service following the November 1982 
hospitalization and December 1982 letters from doctors at 
that facility.

Nonetheless, the veteran has produced no competent medical 
evidence of a current disability.  He has alleged only that 
he once had a back injury, neck and shoulder injuries as a 
result of military service.  Based on the evidence of record, 
the veteran does not meet the criteria for entitlement to 
service connection because there is no competent medical 
evidence of a current disability linked by a competent 
medical opinion to an in-service injury or incurrence.  

The medical evidence of record does not reflect treatment for 
a currently diagnosed back, neck or shoulder condition or 
disability.  Nor does the veteran have a current diagnosis of 
any conditions related to the back, neck or shoulder or a 
record of symptomatology to indicate the presence of a 
chronic disability related to the back, neck or shoulder.  
The veteran's own statements that he has current disabilities 
are the only evidence relating his claims to military 
service.  Lay evidence is only acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
Board finds the veteran is competent to attest to his 
observations of his disorder.  38 C.F.R. § 3.159(a)(2) 
(2007).  However, as a lay person, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder (i.e. that he 
currently has a respiratory disorder related to service) 
because he does not have the requisite medical expertise.  
Espiritu.

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for a back, neck or 
shoulder injury, and that no reasonable possibility exists 
that further assistance (such as obtaining a medical 
examination) would aid in substantiating the claim because 
the veteran has provided no indication that he has a current 
disability.  38 U.S.C.A. § 5103A(a)(2) (2002).  For these 
reasons, the claim for service connection must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
55.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; the 
application to reopen is granted.

New and material evidence having been received; the claim of 
entitlement to service connection for cancer is reopened; the 
application to reopen the claim is granted.

Service connection for a back, shoulder and neck injury is 
denied.


REMAND

Having reopened the veteran's claims for PTSD and cancer, 
variously claimed as skin cancer, prostate cancer, kidney 
cancer, and soft tissue sarcoma of the left thigh, to include 
as secondary to exposure to Agent Orange, the next question 
is whether the Board is able to conduct a de novo review and 
substantively rule on the issues before it with the evidence 
as it exists at this time.  As will be discussed below, the 
Board finds that a remand is appropriate to comply with VA's 
duty to assist.

The Board notes that the veteran's current claim of 
entitlement to service connection for PTSD is based in part 
on in-service personal assault.  Because personal assault is 
an extremely personal and sensitive issue, many incidents are 
not officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations, it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  Therefore, evidence from sources other than the 
veteran's service records may corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 277 (1999).  In this case, portions of the veteran's 
service records from the time period in question are also 
allegedly missing following a transfer to the Board of 
Corrections of Military Records.

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

The Board notes that the record reflects, the National 
Personal Records Center (NPRC) notified VA in June 2004 that 
after several thorough searches, it determined that records 
that may have pertained to the alleged personal assault 
either don't exist, the NPRC doesn't have them or that 
further efforts to locate them at NPRC would be futile.  The 
veteran alleged that the records had been transferred to the 
Board of Corrections of Military Records at Randolph Air 
Force Base and lost while being transferred back to the NPRC.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  38 C.F.R. § 
3.304(f)(3) (2007).

Here, the record reflects that the veteran was provided 
notice regarding the evidence needed to substantiate a claim 
for service connection by letters mailed in June 2003, August 
2003 and January 2005.  The veteran provided the names of two 
witnesses to the personal assault he has alleged: D.K. and 
W.B. who may be able to verify its occurrence.  Despite the 
identification, no effort has been made to contact these 
individuals to provide statements or testimony regarding the 
alleged incident, or to assist the veteran in contacting the 
individuals regarding the incident.  The claim must be 
remanded for appropriate action to remedy this.

Regarding the veteran's claim for entitlement to cancer, 
variously claimed as skin cancer, prostate cancer, kidney 
cancer, and soft tissue sarcoma of the left thigh, to include 
as secondary to exposure to Agent Orange, the Board finds 
additional development is also needed.  There is some 
question as to whether the RO has obtained all medical 
treatment records identified by the veteran regarding 
treatment for his various cancer treatments.  It is also 
unclear as to whether the veteran has been diagnosed with 
cancer and specifically with which type of cancer he is 
diagnosed.  Additional outstanding treatment records from 
private physicians could clarify any diagnoses.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send the veteran 
and his representative a letter that 
explains what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate his claim for PTSD due to in- 
service personal assault.  The RO should 
request the veteran attempt to contact the 
two witnesses he identified as having been 
present during the attack on November 11, 
1968 and request they provide statements 
verifying the events he has described.

2. If the RO or AMC determines that the 
veteran has been exposed to an in-service 
stressor, then the veteran should be 
afforded a VA psychiatric examination to 
determine the nature, extent, and etiology 
of any psychiatric disability found to be 
present.  The claims folders should be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted, and the examiner should rule in 
or exclude a diagnosis of PTSD according 
the DSM-IV criteria.

If PTSD is diagnosed, the examiner should 
specify the stressor or stressors used as 
the basis for the diagnosis and whether 
the stressors found to be established by 
the record were sufficient to produce a 
diagnosis of PTSD.  The examiner also 
should specify whether there is a link 
between the veteran's current 
symptomatology and any in-service stressor 
found to be established by the record. The 
examiner should opine whether it is at 
least as likely as not that any current 
psychiatric disorder, including PTSD, had 
its onset during the veteran's active 
duty.

3.  The RO or AMC should send the veteran 
and his representative a letter that 
explains what, if any, additional 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate his claim for 
service connection cancer, variously 
claimed as skin cancer, prostate cancer, 
kidney cancer, and soft tissue sarcoma of 
the left thigh, to include as secondary to 
exposure to Agent Orange.  The RO should 
request the veteran provide the proper 
release of information form for any 
physician he has not already identified 
and submitted one for.  

The RO or AMC then should request private 
medical treatment records from all 
physicians identified by the veteran as 
having treated him for cancer of any type.  
If the RO or AMC determines that it is 
appropriate, then the veteran should be 
afforded a VA examination to determine the 
nature, extent, and etiology of any cancer 
found to be present to include whether or 
not the cancer could have been caused 
secondarily by exposure to Agent Orange.  
The claims folders should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted.

4.  Then, the RO or AMC should 
readjudicate the veteran's claim for 
service connection for PTSD and cancers, 
variously claimed as skin cancer, prostate 
cancer, kidney cancer, and soft tissue 
sarcoma of the left thigh, to include as 
secondary to exposure to Agent Orange 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


